Title: [April 1782]
From: Adams, John
To: 



      
       Memorandum of Visits Made and Received at The Hague Following Dutch Recognition of American Independence, April 1782.
      
      
      
       
        Liste des Visites faites le 22 May i.e. April 1782
        
         Chez Messrs.
         
         
        
        
          De Pallandt
         }
         Korte Houtstraet chez Scheuer
        
        
          Lohman
        
        
          De Schepper
        
        
          Hekeren De Brantsenbourg Heeregragt
        
        
          Grand Pensionaire Van Blyswijk Heeregragt
        
        
          Van Citters—Princesse gracht à coté de 1’Amte. d’Amst. l’Admiralité d’Amsterdam
        
        
          D’Aylva—ibid.
        
        
          Bigot—Kleine Voorhout, over York’t hoek
        
        
          Hardenbroek
         }
         Heere Logement
        
        
          Bransen
        
        
          De Clyver
        
        
          Hambroek
        
        
          Sloet tot de Haar Voorhout
        
        
          Snelle à coté de Patras au Voorhout
        
        
          Nordwyk Voorhout à coté de M. Varel
        
        
          Valkenburgh. Ibid à coté de Noordwyk
        
        
          Van der Goes Ibid. Maison de Rhoon
        
        
          Nagel Ibid à coté de Rosendaal
        
        
          Tork de Rosendaal Pere &
         }
         Le Coin du Voorhout & Kneuterdyk
        
        
          & le Fils
        
        
          Twent Noord Einde vis a vis la vieille cour
        
        
          Cau Ibid
        
        
          G. De Randwyk. Ibid la 2e. maison de la Vieille Cour
        
        
          Greffier Fagel. Ibid
        
        
          Boreel Ibid
        
        
          Comte de Welderen Oude Mol-Straet
        
        
          Tromer. Papestraet chez le Kamer bewaarder Mey
        
        
        
          Sandheuvel Groenmarkt.
        
        
          Linden de Hemmen Beeste markt
        
        
          De Schepper. Vlamingstraet, chez Villeneuve
        
        
          Van der Lely. Logement de Delft au Hoogstraet
        
        
          Bowens. Hoogstraet ibid.
        
        
          D’Escury. Sur la Place Verte.
        
        
          Changuyon
         
         
        
        
          Kuffeler
         
          Buitenhof.
        
        
          Alberda
         
         
        
        
          Rengers. Vyverberg, la 2d. maison de Du Tour
        
        
          Lynden de Swanenburg, près de Rengers Ibid.
        
        
          Ysselstein. chez Monsr. Champ Fleury, au Tournoy Veld.
        
        
          De Lynden
         }
         Tournoy-veld, au vieux Doelen
        
        
          De Brakel
        
        
          Hope—Plein, au Logement D’Amsterdam
        
        
          Wieling ibid, à coté de M. Stein
        
        
          Lynden de Blitterswyck. Ibid.
        
        
          De Beere chez D’Avans dans le L. Pooten.
        
        
          Van der Haar. Spuy aux 7. Eglises de Rome.
        
        
          Leenhof de L’Espierve, introuvable
        
       
        
     Visites faites aux Villes D’Hollande.
     
      Dordrecht
      
      Au long Vivier.
      8
     
     
      Haerlem
      
      Au court Vivier.
      9
     
     
      Delft
      
      Hoogstraet.
      3.
     
     
      Leyden
      
      Buitenhof.
      4.
     
     
      Amsterdam
      
      Plein
      1.
     
     
      Gouda
      
      Voorhout.
      7.
     
     
      Rotterdam
      
      Plein
      10
     
     
      Gornichem
      }
      Fluwele Burgwall
      11
     
     
      Schiedam
     
     
      Schoonhoven
     
     
      Brielle
      
      Spuystraet.
      2
     
     
      Alkmar
      }
      Hof Cingel
      5.
     
     
      Enkhuijsen
     
     
      Hoorn
      }
      Voorhout
      6
     
     
      Edam
     
     
      Monnikendam
     
     
      Medenblik
     
     
      Purmerende
     
    
       
       Visites Diplomatiques pour faire part de la Reception de Mr. Adams, come Minister des E.U. pres de L.H.P. faites le 24. May i.e. April 1782
       S.E. Monsr. Le Duc de la Vauguyon Ambassadeur de S.M.T.C. Cette Visite a été annoncee, et faite personellement et rendue de même, selon l’Etiquette.
       Monsr. De Liano, C. de Sanafé Min. Plenipo: D’Espne. Visite faite en Personne le Dimanche 21. & rendue le Lundi 22. de meme.
       Les Suivants ont eu des cartes seulment
   
     
      Messrs.
      Cornet Env. Extr. de l’Electeur de Cologne
     
     
      
      De St. Saphorin Env. Extr. du R. de Danmark
     
     
      
      B. De Reischach, Env. Extr. & Min. Plenipo. de L’Emp.
     
     
      
      D. Joas Theolonico de Almeida, Env. Extr. de Portug.
     
     
      
      B. De Thulemeyer Env. Extr. du R. de Pr.—Lorrestraet
     
     
      
      Prince de Gallitzin, Env. Extr. de L’Imp. de Russie. Voorhout
     
     
      
      Markow     do.     Mar. de Turenne.
     
     
      
      Le Cte. Montagnini de Mirabel, Min. Plen. du R. de Sard.
     
     
      
      Bn. D’Eeren Schwerd Env. Extr. de Swede. Westeinde
     
     
      
      Magis Min. du Prince. de Liège. Houtweg.
     
     
      
      Martens Min. Res. des Villes Hanseat.
     
    
   
      
       
        
   
   From Lb/JA/19 (Adams Papers, Microfilms, Reel No. 107), a letterbook bound in parchment-covered boards, on the front cover of which JA wrote: “Holland France England / 1782.3.4.5.”


        
   
   Though JA dated two of the headings in the present document in May 1782, the whole memorandum unquestionably belongs to April in that year, immediately after the States General of the United Netherlands voted, 19 April, to receive his credentials as minister plenipotentiary from the United States. On 23 April JA wrote to R. R. Livingston: “The greatest Part of my Time for several Days has been taken up in receiving and Paying of Visits, from all the Members and officers of Government, and of the Court, to the Amount of 150 and more” (LbC, Adams Papers). It is impossible to suppose that these ceremonial visits were repeated a month later, and there is other evidence (see note 5) indicating that the memorandum applies to April rather than May.


        
   
   Soon after JA had left Amsterdam for Paris in July 1781, JQA had departed for St. Petersburg to serve as a companion, private secretary, and French interpreter for Francis Dana on his mission to the Russian court. See JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 570–571; JQA, Diary, July–Aug. 1781. Early in August CA, who was miserably homesick and had been otherwise ill, sailed in the South Carolina, Capt. Alexander Gillon, supposedly for the United States, though he did not arrive there until late in Jan. 1782, and then in the Cicero, a privateer owned by the Cabots of Beverly, from Bilbao (letters of William Jackson to JA, Aug.–Nov. 1781; JA to AA, 2 Dec. 1781; Isaac Smith to JA, 23 Jan.1782; all in Adams Papers). After his family broke up, JA himself fell ill with what he called “a nervous Fever,” and during September maintained his correspondence only through John Thaxter (JA to Franklin, 4 Oct. 1781, LbC, Adams Papers).


        
   
   In June 1781 Congress had revoked JA’s powers to treat for peace with Great  Britain by appointing him first among five joint commissioners—the others being Franklin, Jay, Laurens, and Jefferson— to act in that capacity. Their instructions, later famous—or notorious—for the stipulation that the Commissioners were “to undertake nothing in the negotiations for peace or truce without [the] knowledge and concurrence” of the ministers of their “generous ally, the King of France,” were dated the same day (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 20:651–654). JA received these papers on 24 August. On 16 Aug. Congress had added to his other commissions “further powers ... to form a treaty of alliance” among France, the United Provinces, and the United States, contingent on Dutch recognition of American independence (same, 21:876–880). These powers arrived late in November, together with news of Cornwallis’ surrender at Yorktown. This event put a different face on American affairs, and by steady insistence JA obtained from the French government at the end of the year a rather guarded permission to press for recognition at The Hague. On 9 Jan. he presented a verbal address to Van den Santheuvel, current president of the States General, requesting “a categorical Answer” to his Memorial which had been under ad referendum consideration since the preceding May, and the President assured him that he would “make Report to their high Mightinesses” (JA to Congress, 14 Jan. 1782, incorporating the text of the address, LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:97–100). In the following days JA reinforced his appeal for action by calling at the headquarters in The Hague of the eighteen cities of Holland represented in that province’s assembly, and was cordially received (sameFrancis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols.; see also Dumas to Congress, 7, 15 Jan. 1782;  sameFrancis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:86, 102–103). In aid of his campaign JA’s friends got up petitions in Leyden, Rotterdam, Amsterdam, and elsewhere, and compared with the way such affairs usually proceeded in the Netherlands, the results were surprisingly fast in coming in. On 26 Feb. the Provincial States of Friesland voted to instruct their deputies in the States General to recognize the United States. On 28 March the States of Holland voted likewise, and the other five provinces fell rapidly into line during the next two to three weeks. At last on 19 April, one year precisely after JA had finished and signed his Memorial of 1781, the States General of the United Netherlands resolved “that Mr. Adams shall be admitted and acknowledged in Quality of Envoy of the United States of North America to their High Mightinesses, as he is admitted and acknowledged by the present” (JA to Livingston, 19 April 1782, LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:315–319). Many of the petitions, together with all the provincial resolves and the final act of accreditation, were gathered and soon afterward printed by JA, in English, in an anonymous publication entitled A Collection of State Papers, Relative to the First Acknowledgment of the Sovereignity [sic] of the United States of America, and the Reception of Their Minister Plenipotentiary, by Their High Mightinesses the States-General of the United Netherlands, The Hague, 1782. Three days after the States General’s action JA was granted an audience by Willem V, Prince of Orange and Stadholder of the United Netherlands (JA to Livingston, 22 April, LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:319–320).


        
   
   In anticipation of these events JA purchased, through Dumas and on behalf of the United States, “an house at the Hague, fit for the Hotel des Etats Unis, or if you will L’hotel de nouveau Monde. It is in a fine Situation and there is a noble Spot of Ground” (JA to Francis Dana, 15 March 1782, MHi: Dana Papers). Its cost was 15,207 guilders; it was bought from the Comtesse de Quadt Wykeradt neé Baronne de Wyhe (according to her own signature, though the name is found in innumerable forms), and was situated on the Fluwelen Burgwal, on a site now occupied by the Netherlands Government Printing Office (Dumas to JA, 23 Feb., Adams Papers; JA to Livingston, 27 Feb., 7 Sept., both PCC, No. 84, IV; notarial record of agreement, 24 April, and bill of sale, 27 May, in The Hague Gemeente-Archief [photostats in Adams Papers Editorial Files]). JA moved in about mid-May. This, the first building acquired by the United States as a foreign legation, stood until sometime in the 1820’s; a print of about 1830 of the Fluwelen Burgwal and the canal that then traversed it shows only a one-story wall and doorway on the site.


       
       
        
   
   Hendrik Fagel (1706–1790), griffier (secretary, “graphiary”) of the States General from 1744 until his death (Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 3:390–391). A strong supporter of the House of Orange and of what JA called the “Anglomane” party, Fagel nevertheless signed, as he was obliged to by his office, the States General’s resolution recognizing the United States.


       
       
        
   
   Willem Boreel (1744–1796), of Amsterdam and later of The Hague, a deputy to the States General from the Province of Holland and holder of numerous civil and military offices (Johan E. Elias, De vroedschap van Amsterdam, 1578–1795, Haarlem, 1903–1905, 2:945, 1188). As president of the week of the States General when the vote recognizing the United States was passed, Boreel signed, with Fagel, the text transmitted to JA (Collection of State Papers, 1782, p. 92). Boreel and his wife presided over a very hospitable household in The Hague; see numerous entries in JA’s Diary during Sept.–Oct., below.


       
       
        
   
   That is, the houses or hôtels where the deputies from the cities of Holland to the “States of Holland” (the provincial assembly, which met at The Hague) had their respective headquarters. As for the numbers in the last column, Dr. H. M. Mensonides, Director of the Gemeente-Archief, The Hague, has made the following plausible suggestion: “The figures ... probably indicate the order in which the visits had to be made: first Amsterdam at the Plein (now Ministry of Foreign Affairs) as the most important; then through the Spuistraat (2), Brielle; the Hoogstraat (3), Delft; the Buitenhof (4), Leyden; the Hofsingel (5), Alkmaar and Enkhuizen; the Voorhout (6), Hoorn-Edam-Monniken-dam-Medemblik-Purmerend; and (7), Gouda; the Lange Vijverberg (8), Dordrecht; the Korte Vijverberg (9), Haarlem; back to the Plein (10), Rotterdam (present War Ministry); and then to the outside of the town [and nearest his own establishment], the Fluwelen Burgwal (11), Gorinchem-Schiedam-Schoonhoven. If you will follow it on a modern map, you will see it is quite a logical itinerary” (letter to the editors, 29 Dec.1959).


       
       
        
   
   Since Sunday and Monday fell on the 21st and 22d of April (and not of May) in 1782, this entry confirms the supposition that JA erred in dating these lists of ceremonial visits in May. It was Llano, the Spanish minister at The Hague, who at this time paid JA a compliment which he reported to various correspondents in bad French but with much satisfaction: 
          
           
            “Vous avez frappé, Monsieur, (said he to me) le plus grand Coup de tout L’Europe. C’est le plus grand Coup, qui a jamais été frappé dans la Cause Americain. . . . C’est Vous qui a rempli cette nation d’Enthousiasme. C’est Vous qui a tournée leurs Tetes” (JA to Edmund Jenings, 28 April 1782, Adams Papers).
           
          
          
         


       
       
        
   
   Le Maréchal de Turenne—an inn.


       
      
     